PATRICIA L. COHEN, Chief Judge.
Brandi Caldwell (Claimant) appeals the Labor and Industrial Relations Commission’s (Commission) decision dismissing her application for review of the denial of her unemployment benefits. The Division of Employment Security (Division) concluded that Claimant was eligible for unemployment benefits. However, Employer Ford Motor Company appealed to the Appeals Tribunal, which reversed the deputy’s determination. Claimant then sought review by the Commission, which dismissed her application for review as untimely. Claimant has now filed a notice of appeal to this Court. The Division has filed a motion to dismiss Claimant’s appeal, asserting it is untimely. Claimant has not filed a response to the motion.
Pursuant to Section 288.210, RSMo 2000, an unemployment claimant must file the notice of appeal to this Court from the Commission’s decision within twenty days of the decision becoming final. The Commission’s decision becomes final ten days *641after it is mailed to the parties. Section 288.200.2, RSMo 2000. Here, the Commission mailed its decision to Claimant on April 14, 2008. Therefore, her notice of appeal was due on or before May 14, 2008. Sections 288.200.2, 288.210. Claimant faxed her notice of appeal to the Commission on May 15, 2008, which is untimely under section 288.210.1
Chapter 288 governing unemployment eases fails to provide for the filing of a late notice of appeal. McCuin Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000). As a result, an untimely notice of appeal deprives this Court of jurisdiction to entertain the appeal and we must dismiss it. Flotron v. Information Solutions Design, 238 S.W.3d 745, 746 (Mo. App. E.D.2007).
The Division’s motion to dismiss is granted. The appeal is dismissed for lack of jurisdiction.
BOOKER T. SHAW and NANNETTE A. BAKER, JJ., Concur.

. In addition, Claimant’s application for review to the Commission was untimely, which deprives both the Commission and this Court of jurisdiction over Claimant’s appeal. Miller v. Pasta House Co., 237 S.W.3d 261, 262 (Mo. App. E.D.2007).